Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  BOYKIN LIMITED PARTNERSHIP,

          Defendant.
  ______________________________________/



                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired        individuals   (hereinafter    “Plaintiff”),   sues    BOYKIN       LIMITED

  PARTNERSHIP, (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in Florida, and is otherwise sui juris.
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 22




          5.        At all times material, Defendant, BOYKIN LIMITED PARTNERSHIP, owned

  and operated a commercial shopping center 7902 NW 36 Street, Doral, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.        At all times material, Defendant, BOYKIN LIMITED PARTNERSHIP, was and

  is a Florida Limited Partnership, with its principal address in Huntersville, North Carolina.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and


                                                   2
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 22




  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         12.       Defendant, BOYKIN LIMITED PARTNERSHIP, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and is located in Doral,

  Miami-Dade County, Florida.

         14.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about May 28, 2019, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately fourteen (14) miles from his residence, and is near his

  friends’ residences as well as other businesses and restaurants he frequents as a patron. He plans

  to return to the Commercial Property and the businesses located within the Commercial Property

  within thirty (30) days of the filing of this Complaint.

         15.       Plaintiff is domiciled nearby in the same County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other


                                                    3
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 22




  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within thirty (30) days from the filing of this

  Complaint.

         16.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         18.       Defendant, BOYKIN LIMITED PARTNERSHIP, owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, BOYKIN LIMITED PARTNERSHIP is responsible for

  complying with the obligations of the ADA. The place of public accommodation that Defendant,

  BOYKIN LIMITED PARTNERSHIP, owns and operates the Commercial Property Business

  located 7902 NW 36 Street, Doral, Florida.

         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing


                                                  4
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 22




  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


         20.       Defendant, BOYKIN LIMITED PARTNERSHIP, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Count I of this

  Complaint.
       21.         Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and
                                                 5
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 22




   businesses located within the Commercial Property are in compliance with the ADA, so that he

   and others similarly situated will have full and equal enjoyment of the Commercial Property, and

   businesses located within the Commercial Property without fear of discrimination.

          22.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                  COUNT I – ADA VIOLATIONS

          23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 22 above as though fully set forth herein.

          24.       Defendant, BOYKIN LIMITED PARTNERSHIP, has discriminated, and

   continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

                                                    6
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 22




ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.


                                                      7
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 22




 v.      There are protruding objects on the path of travel at the facility that present a hazard of

         colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

      RB Cycles

            A. Public Restrooms

  i.     The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

         Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

         is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not mounted

         at the required height and the side grab bar is not the required length. Violation: The grab bars

         do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG

         and Sections 604.5.1 & 609.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant

         distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

         604.2 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                       8
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 22




 v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      Mozzarella Fusion

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

         required length. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

         There are lavatories in public restrooms with the counter surface mounted too high, violating


                                                       9
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 22




         the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      Hertz

              A. Public Restrooms

  i.     The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

         requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

         patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

         the 2010 ADA Standards, whose resolution is readily achievable.

 ii.     The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

         and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

         Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

         4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

         Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 &




                                                       10
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 11 of 22




        Figure 29 of the ADAAG and Sections 604.5.2 & 609.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 v.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.

vi.     The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom area door does not provide the required

        latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

        ADA Standards, whose resolution is readily achievable.

      Goodyear

           A. Public Restrooms

  i.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

iii.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment


                                                    11
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 12 of 22




       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

       accessible toilet compartment has pipes that are not wrapped. Violation: The lavatory pipes are

       not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

       and the side grab bar is not the mounted at the required location. Violation: The grab bars in

       the accessible toilet compartment do not comply with the requirements prescribed in Section

       4.17.6 of the ADAAG and Sections 604.5 & 609 of the 2010 ADA Standards, whose resolution

       is readily achievable.

vii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    12
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 13 of 22




viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

        is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

        604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

     El Tropico Restaurant

           A. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms

   i.   The Plaintiff could not enter the restroom without assistance, as the distance between the

        inner and outer restroom doors is less than 48". Violation: The distance between two doors in

        a series is less than the prescribed minimum violating Section 4.13.7 of the ADAAG and

        Section 404.2.6 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                     13
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 14 of 22




 ii.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars in the accessible toilet compartment do not comply

       with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

       2010 ADA Standards, whose resolution is readily achievable.


                                                      14
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 15 of 22




vii.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser is not mounted in accordance with

          Section 4.17.6 and Figure 30(d) of the ADAAG and Section 604.7 of the 2010 ADA Standards,

          whose resolution is readily achievable.

viii.     The Plaintiff could not use the lavatories outside the accessible toilet compartment without

          assistance, as they are mounted too high. Violation: There are lavatories outside accessible

          toilet compartments in public restrooms with the counter surfaces mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Sections 213.3.4 & 606.3

          of the 2010 ADA Standards, whose resolution is readily achievable.

       Chullos Restaurant

             A. Access to Goods and Services

   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

  ii.     The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG




                                                       15
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 16 of 22




       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not enter the restroom without assistance, as the distance between the

       inner and outer restroom doors is less than 48". Violation: The distance between two doors in

       a series is less than the prescribed minimum violating Section 4.13.7 of the ADAAG and

       Section 404.2.6 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length and the side grab bar is not at the required location. Violation: The grab bars

       do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG

       and Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

       Violation: There are dispensers provided for public use in the restroom, with controls outside

       the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

       309.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                     16
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 17 of 22




viii.   The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The Plaintiff could not use the soap dispenser, as it does not have soap in it. Violation: There

        is a lack of maintenance violating 28 CFR 36.211, whose resolution is readily achievable.

     Miyako Restaurant

           A. Access to Goods and Services

   i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

     Public Restrooms

   i.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.


                                                      17
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 18 of 22




iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 v.      The Plaintiff could not use the lavatory outside the accessible toilet compartment without

         assistance, as the required knee and toe clearance is not provided. Violation: There are

         lavatories outside the accessible toilet compartment that don’t provide the required clearances

         violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

         ADA Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

             25.      The discriminatory violations described in Count I are not an exclusive list of the

      Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

      accommodation in order to photograph and measure all of the discriminatory acts violating the

      ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

      to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

      which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of


                                                      18
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 19 of 22




  the Commercial Business and businesses located within the Commercial Property; Plaintiff

  requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

  A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

  Rule of Civil Procedure 34.

         26.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above.              The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         27.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with


                                                     19
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 20 of 22




  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         28.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         29.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         30.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         31.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 7902 NW 36 Street, Doral,


                                                    20
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 21 of 22




  Florida, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: August 23, 2019
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464

                                                    21
Case 1:19-cv-23552-DPG Document 1 Entered on FLSD Docket 08/23/2019 Page 22 of 22




                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       22
